UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02968-99 Name of Registrant: Vanguard Trustees' Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Item 1: Schedule of Investments International Value Fund Schedule of Investments As of July 31, 2013 Market Value Shares ($000) Common Stocks (95.7%) 1 Australia (0.7%) BHP Billiton Ltd. 1,437,738 44,950 Newcrest Mining Ltd. 841,300 9,267 Belgium (1.0%) Anheuser-Busch InBev NV 770,794 74,121 Brazil (1.9%) Cielo SA 1,420,052 35,007 Estacio Participacoes SA 3,864,000 29,844 * BB Seguridade Participacoes SA 3,385,200 27,362 Vale SA Class B ADR 1,588,600 21,796 Petroleo Brasileiro SA ADR Type A 983,300 14,100 Petroleo Brasileiro SA ADR 799,100 10,900 China (2.5%) China Mobile Ltd. 7,441,500 79,162 China Construction Bank Corp. 60,512,800 45,118 * Baidu Inc. ADR 232,050 30,703 Industrial & Commercial Bank of China Ltd. 11,995,000 7,879 *,^ Lonking Holdings Ltd. 33,419,000 6,755 *,^ China ZhengTong Auto Services Holdings Ltd. 12,635,500 6,233 Zhongsheng Group Holdings Ltd. 5,663,500 5,872 ^ Dongyue Group Ltd. 12,444,000 4,808 Huabao International Holdings Ltd. 881,000 379 Kingboard Laminates Holdings Ltd. 605,500 242 Denmark (1.8%) AP Moeller - Maersk A/S Class B 8,543 66,991 Novo Nordisk A/S Class B 175,115 29,711 Carlsberg A/S Class B 264,100 26,157 DSV A/S 318,300 8,342 Finland (0.6%) Sampo Oyj 989,551 43,339 France (7.3%) BNP Paribas SA 1,106,284 71,729 Sanofi 605,647 63,402 Safran SA 1,059,903 62,242 Vinci SA 1,094,412 59,198 Orange SA 4,792,678 47,271 Valeo SA 553,291 43,809 Schneider Electric SA 481,214 38,334 Cap Gemini SA 678,167 37,092 Total SA 643,318 34,281 Technip SA 281,551 31,066 CNP Assurances 1,664,399 28,149 ArcelorMittal 1,446,930 18,903 Germany (7.6%) SAP AG 1,854,242 135,863 Bayer AG 588,572 68,413 Fresenius Medical Care AG & Co. KGaA 1,019,253 64,360 Deutsche Post AG 2,294,528 64,164 Siemens AG 499,905 54,905 Bayerische Motoren Werke AG 479,438 46,927 Allianz SE 232,307 36,201 BASF SE 385,882 34,200 Metro AG 935,194 32,270 Software AG 527,320 16,032 Leoni AG 99,603 4,961 * Osram Licht AG 49,990 1,949 Greece (0.1%) OPAP SA 1,057,356 9,489 Hong Kong (4.7%) Swire Pacific Ltd. Class A 6,423,350 75,761 Hutchison Whampoa Ltd. 5,838,000 65,848 Sands China Ltd. 8,923,800 48,231 Wynn Macau Ltd. 15,972,400 45,249 China Mobile Ltd. ADR 831,900 44,024 Li & Fung Ltd. 23,658,000 31,265 ^ Luk Fook Holdings International Ltd. 5,332,000 14,898 Esprit Holdings Ltd. 8,364,800 13,618 Jardine Matheson Holdings Ltd. 136,780 7,488 Indonesia (1.0%) Telekomunikasi Indonesia Persero Tbk PT ADR 1,002,869 45,741 Bank Mandiri Persero Tbk PT 28,439,000 24,614 Ireland (0.6%) Ryanair Holdings plc ADR 838,400 43,194 Italy (2.7%) Eni SPA 3,675,331 81,178 Intesa Sanpaolo SPA (Registered) 28,185,564 53,765 Atlantia SPA 1,667,292 31,742 UniCredit SPA 4,018,600 21,951 Saipem SPA 653,643 13,934 Japan (17.3%) Sumitomo Mitsui Financial Group Inc. 3,094,200 141,362 Seven & I Holdings Co. Ltd. 3,175,483 119,625 Japan Tobacco Inc. 2,855,100 99,674 KDDI Corp. 1,390,700 76,946 Bridgestone Corp. 2,169,400 76,812 Toyota Motor Corp. 1,254,900 76,362 Omron Corp. 2,189,200 67,700 * Panasonic Corp. 7,365,300 65,340 Mitsubishi Corp. 3,537,200 64,444 Tokyo Electron Ltd. 1,334,100 60,690 Dai Nippon Printing Co. Ltd. 6,714,000 59,747 Fujitsu Ltd. 14,044,000 53,763 Fujikura Ltd. 14,289,000 52,098 ^ Yaskawa Electric Corp. 3,919,000 46,697 Makita Corp. 847,000 44,062 Yahoo Japan Corp. 77,505 41,189 LIXIL Group Corp. 1,662,800 38,992 Daiwa House Industry Co. Ltd. 1,572,000 28,871 Komatsu Ltd. 1,269,600 28,266 Lintec Corp. 851,900 16,063 Yamato Kogyo Co. Ltd. 355,500 11,520 Nippon Electric Glass Co. Ltd. 1,219,000 6,548 Netherlands (3.9%) Heineken NV 728,777 51,191 Akzo Nobel NV 817,744 49,855 * PostNL NV 13,724,048 49,379 Unilever NV 1,210,883 48,582 * ING Groep NV 4,512,527 46,059 Randstad Holding NV 802,262 38,807 Norway (0.6%) Petroleum Geo-Services ASA 2,021,204 27,164 TGS Nopec Geophysical Co. ASA 569,784 18,275 Philippines (0.5%) LT Group Inc. 49,921,500 23,894 * Alliance Global Group Inc. 24,147,200 14,608 Russia (2.2%) Gazprom OAO ADR 10,102,649 78,069 Mobile Telesystems OJSC ADR 1,747,847 34,066 Sberbank of Russia 9,672,430 27,832 VTB Bank OJSC GDR 4,603,697 12,931 * X5 Retail Group NV GDR 520,470 8,665 VTB Bank OJSC 2,200,502,714 3,092 Singapore (2.4%) Singapore Telecommunications Ltd. 20,228,000 62,463 DBS Group Holdings Ltd. 4,684,000 61,468 Genting Singapore plc 50,985,000 53,178 South Africa (0.7%) Mediclinic International Ltd. 4,549,638 31,727 Mr Price Group Ltd. 1,373,596 17,906 South Korea (4.0%) Samsung Electronics Co. Ltd. 89,523 102,013 E-Mart Co. Ltd. 349,627 65,798 Hyundai Mobis Co. Ltd. 187,326 45,665 ^ Hotel Shilla Co. Ltd. 404,825 23,964 Hyundai Home Shopping Network Corp. 141,604 21,358 Hana Financial Group Inc. 470,830 15,079 SK Innovation Co. Ltd. 99,600 13,467 Daewoo International Corp. 301,100 10,293 Spain (1.8%) * Banco Santander SA 6,365,147 46,567 Banco Bilbao Vizcaya Argentaria SA 3,968,856 37,637 Red Electrica Corp. SA 499,300 27,842 * ACS Actividades de Construccion y Servicios SA 704,499 20,286 Sweden (2.9%) Assa Abloy AB Class B 1,134,066 50,280 Electrolux AB Class B 1,230,967 35,892 Getinge AB 872,915 32,281 Swedbank AB Class A 1,248,400 30,093 Securitas AB Class B 3,065,161 29,876 Volvo AB Class B 1,465,300 21,586 ^ Oriflame Cosmetics SA 466,439 15,256 Switzerland (5.2%) Novartis AG 1,354,885 97,398 ABB Ltd. 2,756,144 60,762 Julius Baer Group Ltd. 1,052,148 47,893 Credit Suisse Group AG 1,497,248 43,980 Swatch Group AG (Bearer) 49,700 29,534 Cie Financiere Richemont SA 259,027 25,339 GAM Holding AG 1,520,121 24,249 Nobel Biocare Holding AG 1,674,895 20,390 Roche Holding AG 76,511 18,828 Adecco SA 288,911 18,369 Taiwan (0.9%) Taiwan Semiconductor Manufacturing Co. Ltd. 18,526,704 63,003 * Wistron Corp. 101,817 97 Thailand (1.1%) Bangkok Bank PCL 8,044,300 52,668 Kasikornbank PCL (Foreign) 4,331,800 25,886 Turkey (1.1%) * Turkcell Iletisim Hizmetleri AS 6,906,220 40,054 KOC Holding AS 4,658,988 20,545 Turkiye Halk Bankasi AS 2,656,535 19,956 United Kingdom (16.1%) * The Royal Bank of Scotland Group plc 23,782,662 114,847 HSBC Holdings plc 9,690,485 110,021 Prudential plc 4,801,132 85,268 Carnival plc 1,779,082 68,485 Vodafone Group plc 22,498,386 67,385 WPP plc 3,675,268 66,354 Smith & Nephew plc 5,141,316 61,258 Unilever plc 1,376,879 55,913 Royal Dutch Shell plc Class A (Amsterdam Shares) 1,440,928 49,185 Rexam plc 6,414,122 47,979 Informa plc 5,751,898 45,946 Rio Tinto plc 1,005,096 45,230 British American Tobacco plc 769,795 41,066 * Lloyds Banking Group plc 36,955,000 38,477 Barclays plc 8,692,862 37,979 BAE Systems plc 5,251,177 35,612 Wolseley plc 725,736 34,745 Signet Jewelers Ltd. 476,276 34,324 BG Group plc 1,579,532 28,483 Associated British Foods plc 901,700 26,675 Petrofac Ltd. 1,111,830 22,183 Inchcape plc 2,423,040 21,022 Tullow Oil plc 1,256,925 19,883 Ladbrokes plc 4,565,100 14,790 ^ Eurasian Natural Resources Corp. plc 3,900,529 12,938 United States (2.5%) * Weatherford International Ltd. 5,318,900 74,252 *,^ Ultra Petroleum Corp. 2,429,105 52,590 Ensco plc Class A 271,900 15,591 RenaissanceRe Holdings Ltd. 168,600 14,663 TE Connectivity Ltd. 543,877 27,759 Total Common Stocks (Cost $6,351,781) Coupon Temporary Cash Investments (4.3%) 1 Money Market Fund (4.1%) 2,3 Vanguard Market Liquidity Fund 0.124% 307,001,235 307,001 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 4,5, 6 Fannie Mae Discount Notes 0.065% 8/28/13 10,000 9,999 4,5, 6 Freddie Mac Discount Notes 0.093% 9/30/13 3,000 3,000 Total Temporary Cash Investments (Cost $320,000) Total Investments (100.0%) (Cost $6,671,781) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $32,489,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 2.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $35,584,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $7,799,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $2,017,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
